Citation Nr: 0005048	
Decision Date: 02/25/00    Archive Date: 03/07/00

DOCKET NO.  94-32 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a left shoulder and 
neck disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1970, and from January 1991 to November 1991.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a July 1992 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which denied the benefit sought.  The 
veteran filed a timely appeal, and the case was referred to 
the Board for resolution.  In October 1996, the Board 
remanded the case back to the RO for additional development.  
The requested development having been completed, the case has 
been returned to the Board for further review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained by the 
RO.  

2.  The veteran has been diagnosed with degenerative changes 
of the cervical spine with nerve root irritation and C-6 
radiculopathy.  

3.  The veteran has presented competent medical evidence of a 
nexus between his currently diagnosed degenerative changes of 
the cervical spine with nerve root irritation and C-6 
radiculopathy and his active service.  


CONCLUSION OF LAW

Degenerative changes of the cervical spine with nerve root 
irritation and radiculopathy at C-6 were incurred in service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. § 3.303 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has claimed entitlement to service connection for 
a disorder affecting the neck and the left shoulder.  He 
maintains, in substance, that he sustained an injury to his 
neck while lifting weights while serving in North Dakota 
during Operation Desert Storm.  In addition, the veteran 
maintains that a neurosurgeon who performed an operation in 
September 1991 had informed him that his neck and shoulder 
problems were related to his carpal tunnel syndrome.  In 
general, service connection may be granted for a disability 
resulting from a disease or injury incurred in or aggravated 
by active service.  See 38 U.S.C.A. § 1110 (West 1991).  As a 
preliminary matter, the Board finds that the veteran's claim 
is "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990); Gilbert v. Derwinski, 1 Vet. App. 48, 55 (1990).  
That is, the Board finds that the veteran has presented a 
claim which is not implausible when his contentions and the 
evidence of record are viewed in the light most favorable to 
his claim.  The Board is also satisfied that all relevant 
facts have been properly and sufficiently developed.  
Accordingly, no further assistance to the veteran is required 
to comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107.  See generally, McKnight v. Gober, 131 F.3d 1483 
(Fed. Cir. 1997).  

The veteran's service medical records show that during his 
second period of service from January through November 1991 
when he was mobilized in support of Operation Desert Storm, 
he was diagnosed with cervical radiculopathy in April 1991.  
At that time, X-rays showed that the veteran had a mild 
narrowing of the C5-6 interspace with degenerative spur 
formations anteriorily.  In May 1991, X-rays of the veteran's 
C-spine showed mild degenerative changes and very tiny 
cervical ribs bilaterally.  During his period of mobilization 
in 1991, the veteran underwent a "carpal tunnel release" 
surgery in September 1991.  Following surgery, he was noted 
to have been doing well postoperatively.  The veteran's left 
shoulder and neck were not mentioned further in the service 
medical records.  

The veteran underwent a VA rating examination in April 1992.  
The report of that examination shows that the veteran had a 
carpal tunnel release performed on his left wrist and hand in 
September 1991 which had reportedly relieved numbness in his 
fingers.  The veteran was noted to have a pinched nerve in 
his neck per the reports of MRI and EMG scans of his neck and 
shoulder.  The veteran complained of pain in his neck and 
medial left shoulder.  An EMG conducted in December 1991 
showed mild evidence of membrane instability of the muscles 
supplied by the C-7 distribution of the left upper extremity.  
On examination, the examiner noted that there was no 
limitation of motion of the C-spine or the left shoulder.  
There was tenderness and tightness found at the neck, 
however.  The examiner concluded with a diagnosis of mild C-7 
root irritation and remedial post-operative carpal tunnel 
syndrome, with limited ulnar nerve neuropathy of the left 
hand.  

In March 1994, the veteran appeared at a personal hearing 
before a Hearing Officer at the RO.  He testified that his 
left shoulder and neck began to bother him at the same time 
that he was found to have carpal tunnel syndrome in his left 
hand and wrist.  He stated that he was informed by a treating 
neurosurgeon that his shoulder and neck complaints were 
possibly related to his hand and wrist carpal tunnel 
syndrome.  He indicated that the treating neurosurgeon 
explained that he felt that there might be a relationship 
between the neck and shoulder and carpal tunnel because the 
neck and shoulder symptoms both were incurred and abated at 
the same time as did the symptoms involving the hand and 
wrist.  He stated that he was unable to move his shoulder or 
neck has he could previously, and indicated that his neck 
would become stiff.  

In April 1999, pursuant to the Board's October 1996 Remand 
Order, the veteran underwent an additional VA rating 
examination.  The examiner stated that he had reviewed the 
veteran's claims file, and that the record showed that the 
veteran first complained of left shoulder and neck discomfort 
in April 1991 while on active duty status.  At that time, his 
shoulder and neck discomfort was noted to be of two months' 
duration.  The veteran reported that he had injured his left 
wrist, left shoulder, and neck while lifting weights.  He had 
undergone the carpal tunnel release surgery in 1991, but 
continued to experience problems with his neck and left 
shoulder.  The veteran stated that he continued to experience 
chronic pain in his left shoulder and neck.  Examination of 
both the left shoulder and neck failed to disclose any 
functional abnormalities, although the left shoulder was 
noted to "click" on movement.  The veteran had full range 
of motion in both the neck and in his left shoulder.  The 
examiner also determined that there was no evidence of 
radiculopathy in either the upper or lower extremities.  

EMG findings were minimal, but were suggestive of mild, 
chronic C-6 radiculopathy.  X-rays of the veteran's shoulder 
showed that there was a thin rim of calcification in the soft 
tissues overlying the greater tuberosity, consistent with a 
mild calcific tendonitis.  No other bony abnormalities were 
found.  The examiner concluded with an impression of mild 
calcific tendonitis.  X-rays of the neck showed normal 
vertebral segmentation and alignment.  However, there were 
what were characterized as degenerative spurring involving 
the posterior aspects of C2, C3, C4, and C5, with anterior 
spurring at C3, C5, and C6.  Disc space narrowing was present 
at C3-4, and C5-6.  Sclerosis of the facet joints with 
spurring arising posteriorly at the facets between C2-3, and 
C4-5 were also noted.  Such was productive of "foamen 
encroachment," most pronounced on the right side.  The 
examiner concluded with an impression of moderately advanced 
degenerative disease with significant upper cervical 
encroachment.  

A follow-up examination report dated in May 1999 includes the 
examining physician's opinion that there was no evidence of 
carpal tunnel syndrome in the left wrist.  The examiner noted 
that an EMG was performed which revealed a mild C-6 
radiculopathy which was regarded as chronic and old, but that 
did not disclose any evidence of medial nerve involvement or 
of carpal tunnel syndrome.  The examiner stated that the 
veteran gave a history of lifting weights in service, during 
which his symptomatology began.  He indicated that depending 
on the type of weight lifting which the veteran performed, it 
was possible that he did have the C-6 radiculopathy as a 
result of that exercise, particularly if he had engaged in a 
squatting-type of weight lifting in which the bulk of the 
weight was placed directly over the posterior aspect of the 
C-spine, inflicting direct trauma to this area.  The examiner 
went on to state that the symptomatology the veteran 
complained of, which had previously been diagnosed as carpal 
tunnel syndrome, might instead be only the C-6 radiculopathy 
sensation, as no true carpal tunnel was documented in the EMG 
findings performed at the time of the examination.  The 
examiner further opined that irritation to the left neck, 
further traumatic events, or worsening condition of the neck 
such as disk or chronic traumatic event to the neck area 
could worsen the veteran's symptomatology, and therefore his 
sensation of left carpal tunnel which had been previously 
diagnosed.  

The Board has evaluated the foregoing, and finds that the 
evidence with respect to the etiology of the veteran's 
diagnosed degenerative changes of the cervical spine with 
nerve root irritation and C-6 radiculopathy is at least in 
equipoise.  Accordingly, resolving all reasonable doubt in 
favor of the veteran, the Board finds that the evidence 
supports a grant of service connection for degenerative 
changes of the cervical spine with nerve root irritation and 
C-6 radiculopathy, which has been characterized as a left 
shoulder and neck disorder.  As noted, the veteran was first 
noted to have complaints of neck and left shoulder discomfort 
while on active duty in April 1991, and reported that this 
discomfort was of two months' duration.  Shortly afterwards, 
and while the veteran was still in service, he was found to 
have mild degenerative changes in his C-spine per X-ray 
results of May 1991.  The report of the May 1999 VA rating 
examination provides the required medical nexus between the 
veteran's in-service symptoms and findings and his currently 
diagnosed cervical radiculopathy.  

The Board also observes that despite the rating examinations 
of April and May 1999, there still appears to be some 
question as to whether the veteran's service-connected carpal 
tunnel syndrome is actually a symptom of his diagnosed C-6 
radiculopathy or whether it represents a separate disability.  
That the veteran has some form of radiculopathy at C-6 and 
degenerative changes of the cervical spine with nerve root 
irritation is not at issue.  The report of the April 1999 and 
the May 1999 VA rating examinations confirm this diagnosis, 
and the report of the earlier VA rating examination of April 
1992 also suggests radiculopathy of some form in the 
diagnosis of "mild C-7 root irritation."  In any event, the 
Board finds that as these symptoms involve different parts of 
the body, and as both could be rated separately, even if the 
"carpal tunnel syndrome" were actually part of the 
diagnosed degenerative changes of the cervical spine with 
nerve root irritation and C-6 radiculopathy, a grant of 
service connection for that cervical spine disorder as a 
separate disability would not be precluded.  

The report of the May 1999 VA rating examination addendum 
contains the examiner's opinion that "it is possible that 
the veteran does have the C-6 radiculopathy as a result of 
this exercise (weight lifting) . . ."  The Board finds that 
given that the veteran's symptomatology involving his neck 
was incurred in service, as service connection for carpal 
tunnel syndrome in his left hand and wrist has already been 
granted, and as the opinion by the VA rating examiner who 
drafted the May 1999 addendum concluded that the veteran's 
carpal tunnel symptomatology was likely part of the C-6 
radiculopathy and offered that it could have been caused by 
weight lifting as the veteran claimed, service connection is 
warranted in this case.  The Board finds that the examiner's 
May 1999 opinion is supported by sufficient rationale to 
sustain a valid conclusion.  Moreover, there does not appear 
to be any medical evidence of record contradicting the 
conclusions reached by the rating examiner.  Therefore, the 
Board finds that the evidence of record establishes that the 
veteran's left shoulder and neck disorders, now diagnosed as 
degenerative changes of the cervical spine with nerve root 
irritation and C-6 radiculopathy, were incurred in service.  
Therefore, service connection for degenerative changes of the 
cervical spine with nerve root irritation and C-6 
radiculopathy is granted.  



ORDER

Service connection for degenerative changes of the cervical 
spine with nerve root irritation and C-6 radiculopathy is 
granted.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

